Citation Nr: 1118554	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  04-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 70 percent for an adjustment disorder with temporomandibular joint syndrome (TMJ), irritable bowel syndrome, headaches, numbness and tingling in the extremities, sleep apnea, lumbosacral strain and cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from January 1985 to January 1988. She was subsequently a member of the U.S. Army Reserves with a period of active duty from March 1989 to December 1989.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for fibromyalgia (claimed as irritable bowel syndrome, a sleep disorder, chronic headaches, numbness and tingling sensations) and assigned an initial 40 percent rating.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  During the pendency of the appeal in August 2003, the RO increased the rating to 70 percent disabling.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  However, in granting the higher rating the RO consolidated several pending claims for service connection for TMJ, an adjustment disorder, cervical spine strain and lumbosacral strain into the rating for fibromyalgia.  Therefore, the Board finds that not only the claim for an increased initial rating but also the propriety of the consolidated rating are under review in this appeal.

In June 2007, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) in Washington, D.C, for additional development.  The RO/AMC, however, did not fully comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives).  But see, too, Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (requiring only "substantial," as opposed to exact, compliance). Therefore, the Board again remanded the claim for additional development in November 2009.  After a review of the claims file, the Board finds that the RO/AMC once again did not substantially comply with the Board's remand directives.  Therefore, another remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A.  Compliance with the Board's November 2009 Remand

Pursuant to the November 2009 Remand, the RO/AMC was instructed to schedule the Veteran for VA examinations to assess the current level of severity for the above-listed disabilities.  Review of the claims file indicates that the Veteran underwent two VA examinations which collectively recorded sufficient information for rating the Veteran's service-connected disabilities.

The Board's November 2009 Remand directives also stated in pertinent part

3.  Then readjudicate the claims for higher ratings for fibromyalgia, TMJ, an adjustment disorder, a cervical spine disability, and a lumbosacral disability in light of any additional evidence obtained.  As stated above, a specific rating for each disorder must be determined before a consolidated rating can be considered.  If the claim(s) is/are not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them an opportunity to submit written or other argument in response before returning the claims file to the Board for further appellate consideration.

The AMC promulgated a supplemental statement of the case (SSOC) in January 2011.  However, there is no indication that specific ratings for each of the above-listed disorders were determined.  The section of the SSOC titled "Pertinent Laws; Regulations; Rating Schedule Provisions" only contained the Rating Schedule criteria for Adjustment Disorder under Diagnostic Code 9440.  This is the Diagnostic Code under which the Veteran is currently rated.  Moreover, under the "Reasons and Bases" section of the SSOC, the analysis of the evidence was limited to whether the Veteran met the criteria for a higher rating under Diagnostic Code 9411.  Neither section mentioned any Diagnostic Codes or separate ratings pertaining to the previously identified disabilities.

Therefore, because the RO/AMC did not comply with the above directive, the claim must be remanded.  On remand, the RO/AMC must determine the appropriate rating under the individual diagnostic codes for these disabilities and determine if the Veteran's condition warrants a higher combined rating under the individual codes than it does under the consolidated rating.

B.  Applicable Diagnostic Codes

In order to facilitate compliance with the above instructions, the following information is provided regarding the applicable Diagnostic Codes.

1.  Fibromyalgia

For the Veteran's fibromyalgia, the RO/AMC needs to obtain appropriate medical findings to evaluate the Veteran's condition under Diagnostic Code 5025.  Under DC 5025, fibromyalgia is rated with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms.  A 10 percent disability evaluation is assigned for symptoms that require continuous medication for control.  A 20 percent disability evaluation is warranted for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but are present more than one-third of the time.  A 40 percent rating is contemplated for symptoms that are constant, or nearly so, and refractory to therapy.  "Widespread pain" means pain in both the left and right sides of the body that is both above and below the waist, and that affects both axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.


C. TMJ

For the Veteran's TMJ, the RO/AMC needs to obtain appropriate medical findings to evaluate the Veteran's condition under Diagnostic Code 9905 and 9913.  38 C.F.R. § 4.150, Diagnostic Code 9905, 9913.

Limited motion of the temporomandibular articulation is evaluated under DC 9905.  A rating of 10 percent is assigned for range of lateral excursion of 0 to 4 mm or for inter-cisal range of 31 to 40 mm.  A rating of 20 percent is assigned for inter-cisal range of 21 to 30 mm.  A rating of 30 percent is assigned for inter-cisal range of 11 to 20 mm.  A rating of 40 percent is assigned for inter-cisal range of 0 to 10 mm.

Diagnostic Code 9913, for loss of teeth due to loss of substance or body of maxilla or mandible without loss of continuity, provides a compensable disability rating based on whether the lost masticatory surface can or cannot be restored by a suitable prosthesis.  If the lost masticatory surface cannot be restored, Diagnostic Code 9913 provides a maximum 40 percent disability rating for the loss of all teeth, a 30 percent rating for the loss of all upper teeth or all lower teeth, a 20 percent rating for the loss of all upper and lower posterior or upper and lower anterior teeth, a 10 percent rating for the loss of all upper anterior or lower anterior teeth, and a 10 percent rating for the loss of all upper and lower teeth on one side.  A noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, because such loss is not considered disabling.  38 C.F.R. § 4.150 (2010).  Hence, the level of disability rating to be assigned under Diagnostic Code 9913 is dependent on the extent of loss and whether the loss can be restored by prosthesis.

D. Adjustment Disorder

For the Veteran's acquired psychiatric disorder, the RO/AMC needs to obtain appropriate medical findings to evaluate the Veteran's condition under the general rating formula for mental disorders.  Under these criteria, a 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  See 38 C.F.R. § 4.130, DC 9440.

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

E. Cervical Spine and Lumbosacral Spine Disabilities

For the Veteran's cervical spine and lumbosacral spine disabilities, the RO/AMC needs to obtain appropriate medical findings to evaluate the Veteran's conditions under the former and revised criteria for ratings of the spine. See 38 C.F.R. § 4.71a, DC 5290, 5292, 5293 (2000), DC 5293 (effective September 23, 2002), DC 5235-5243 (effective September 26, 2003); 38 C.F.R. § 4.124, DC 8210, 8250 (2009).

Under the former DC 5293, for intervertebral disc syndrome (IVDS, i.e., disc disease).  This DC provided for a 10 percent rating for recurring attacks of mild IVDS; a 20 percent rating for recurring attacks of moderate IVDS and a 40 percent rating for recurring attacks of severe IVDS with intermittent relief.  A 60 percent rating required pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2000).

Spine disabilities could also be rated under DC 5292 for limitation of motion of the lumbar spine.  DC 5292 provided for a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a 40 percent rating for severe limitation of motion.  The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  However, the Rating Schedule provides some guidance by listing normal ranges of motion of the thoracolumbar spine for VA purposes to be 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, and 30 degrees of rotation.  See 38 C.F.R. § 4.71a, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 2003).

Neck disabilities were rated under DC 5290 for limitation of motion of the cervical spine.  DC 5290 provided for a 10 percent disability rating for slight limitation of motion, a 20 percent disability rating for moderate limitation of motion, and a 30 percent disability rating for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1996).  The Schedule for Rating Disabilities lists normal ranges of motion of the cervical spine for VA purposes to be forward flexion of the cervical spine from zero to 45 degrees, extension from zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees.  See Schedule for Rating Disabilities effective September 26, 2003, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 2003).

The first amendment pertaining to IVDS became effective on September 23, 2002. Under the revised criteria, IVDS is rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (September 23, 2002).

Under these revised criteria, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks; a 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months and a 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS requiring bed rest and treatment "prescribed by a physician."  Id.

As to the determination of the neurological manifestations of the lower extremities, DC 8520 pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, DC 8520.

As to the determination of the neurological manifestations of the upper extremities, DC 8510 pertains to incomplete paralysis of the upper radicular group (fifth and sixth cervicals).  38 C.F.R. §§ 4.25, 4.121a, Diagnostic Code 8510 (2008).  Under this provision, mild incomplete paralysis of the major or minor arm warrants a 20 percent disability evaluation; moderate incomplete paralysis of the minor arm warrants a 30 percent disability evaluation; moderate incomplete paralysis of the major arm or severe incomplete paralysis of the minor arm warrants a 40 percent disability evaluation; and severe incomplete paralysis of the major arm warrants a 50 percent disability evaluation.  A 60 percent disability rating is warranted for complete paralysis of the minor arm, where all shoulder and elbow movement are lost or severely affected and hand and wrist movements are not affected.  A 70 percent rating is warranted for complete paralysis of the major arm.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The second amendment, effective September 26, 2003, involved a revision of the portion of the rating schedule to which diseases and injuries of the spine are evaluated. In particular, DC 5293 for rating IVDS was changed to DC 5243, which provides that ratings are now based on either the General Rating Formula for Diseases and Injuries of the Spine (effective September 26, 2003), or on the basis of incapacitating episodes (the criteria for which remain unchanged from September 23, 2002), whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

For the lumbosacral spine, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour. 38 C.F.R. § 4.71a, DC 5237.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

For the cervical spine, the General Rating Formula for Diseases and Injuries of the Spine provides for a 10 percent disability rating if forward flexion is between 30 degrees and 40 degrees, the combined range of motion is between 170 degrees and 335 degrees, or if there is muscle spasm, guarding or localized tenderness not severe enough to result in abnormal spinal contour.  A 20 percent disability rating is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or if the combined range of motion of cervical spine is not greater than 170 degrees; or if there is muscle spasm of guarding severe enough to result in abnormal spinal contour.  A 30 percent disability rating is assigned if forward flexion of the cervical spine is 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Lastly, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2010).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claims for higher ratings for fibromyalgia, TMJ, an adjustment disorder, a cervical spine disability, and a lumbosacral disability in light of any additional evidence obtained.  As stated above, a specific rating for each disorder must be determined before a consolidated rating can be considered.  Determine if the Veteran's condition warrants a higher combined rating under the individual codes than it does under the consolidated rating.

2.  If the claim(s) is/are not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them an opportunity to submit written or other argument in response before returning the claims file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


